Fourth Court of Appeals
                               San Antonio, Texas
                                    February 24, 2014

                                  No. 04-13-00148-CV

                                    Javier H. PEREZ,
                                        Appellant

                                            v.

                       Patricia VILLARREAL and Israel Villarreal,
                                      Appellees

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2011-CVT-000406-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
      Appellees' motion for substitution of counsel is hereby GRANTED.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court